PER CURIAM.
In connection with the breakup of a partnership, the parties made claims against each other resulting in this litigation. The trial court found that the opposing claims were approximately equal and that they offset one another, supporting the entry of judgment for defendants/appellees. We find that the judgment, in that respect, is not supported by competent, substantial evidence, and we reverse. In particular, appellees claimed that appellant owed them two amounts: one for $7,000.00 for “general debt” and one for $7,306.04 for “monthly expenses.” The evidence is woefully inadequate to support these as two separate and distinct amounts owed by appellant.
We affirm that portion of the final judgment finding that Commander is indebted to Powers in a specified sum.
Accordingly, we affirm in part and reverse in part and remand for further appropriate proceedings.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY and KLEIN, JJ., and WILLIAM C. OWEN, Jr., Senior Judge, concur.